Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 08/16/2022.
Claims 1-5, 7-12, 14-18, and 20 are pending.
Claims 1, 4, 8, 11, 15, and 17 have been amended.  
Claims 6, 13, and 19 have previously been canceled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-5, 7-12, 14-18, and 20 under 35 U.S.C. 101, have been considered but they are not persuasive. The applicant argues that “the implementation of machine learning logic and the training thereof to generate decision models of the present invention is at least analogously similar in some regard”, addresses an issue to which “no current solution exists”, and “‘improves the functioning of the computer itself’ because the invention uses feedback data to automatically improve…the predictive models”, therefore overcome the 101 rejection. The examiner respectfully disagrees. 
While the claimed “machine learning logic” is claimed to be applied to train and generate the “forecast models”, the recitations of the elements remain at a high level of generality and generally link the use of the judicial exception to a particular technological environment or field of use, since the logic training and updating models is generally recited with no further details (other than a similarity score calculation found to be able to be performed in the human mind/with the aid of pen and paper) of how the models are trained/generated/updated. Therefore, these elements are again recited at a high level and generally link the use of the judicial exceptions to a particular technological environment or field of use and are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See 35 U.S.C 101 section for full, updated analysis of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the previous rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that no art of record teaches any of the extensively amended claims 1, 8, and 15 limitations, and more specifically “receiving user input, via a user interface of a computer incorporating the processor, of a selection of a geographical region inclusive of selecting a first country and a second country within the geographical region, wherein the selection is associated with an interest of a user to identify migratory patterns of individual persons within the geographical region”, “at least some of the content discussing immigration patterns of persons between the first country and a country other than the second country”, and the “receiving feedback” limitations, since Kaisser “does not anticipate this functionality because Kaisser does not receive user input of a selection of a geographical regions including (at least) two user-selected countries”, Kaisser’s “social media posts” do not discuss “migration patterns of person between a first…country and any other country besides a second…country”, and the cited references do not teach the now claimed “feedback” functionality for model updating. 
In response, it is noted that applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. More specifically, new reference Maingi has been cited as teaching the amended claim limitations in combination with Kaisser and Qadir. 
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, and 15 are respectively drawn to a system and method, hence each falls under one of four categories of statutory subject matter (Step 1).  Nonetheless, the claims are directed to a judicially recognized exception of an abstract idea without significantly more.  
Claims 1, 8, and 15 recite the following, or analogous, limitations “receiving user input…of a selection of a geographical region inclusive of selecting a first country and a second country within the geographical region, wherein the selection is associated with an interest of a user to identify migratory patterns of individual persons within the geographical region; ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content, at least some of the content discussing immigration patterns of persons between the first country and a country other than the second country, wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the individual persons and the geographical region; analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify, among information unrelated to the migratory patterns of the individual persons, information related to the migratory patterns of the individual persons in the content and a feature generation operation performed on the content to automatically identify features associated with the information to be used in correlating the migratory patterns of the individual persons to the geographical region in the content; in conjunction with analyzing the content, deducing common topics between the plurality of data sources with respect to the information to be used in correlating the migratory patterns of the individual persons and the geographical region notwithstanding whether the common topics are explicitly named in the plurality of data sources, linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics, and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the individual persons and the geographical region; executing machine learning logic to train and generate one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics, wherein the training and generating of the one or more forecast models includes determining a similarity score between the immigration patterns of the persons between the first country and the country other than the second country, and the migratory patterns of the individual persons between the first country and the second country; forecasting one or more flows of the migratory patterns of the individual persons leaving a first domicile in the first country to establish the second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range, and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof; receiving feedback data relating to the one or more forecast models; and…use the feedback data to improve a predictive performance of the one or more forecast models with respect to forecasting future one or more flows according to updated content in the text corpus from the plurality of data sources”. These limitations, as claimed, under its broadest reasonable interpretation, can be evaluated in a human mind and/or with pen and paper, except for the recitation of generic computer components (Step 2A). Other than reciting “processor”, “via a user interface of a computer incorporating the processor”, “executing machine learning logic to train and generate one or more forecast models”, “executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium” to perform the exceptions, nothing in the claims preclude the steps from practically being performed in the human mind. For example, a human expert can
mentally/with the aid of pen and paper receiving user input…of a selection of a geographical region inclusive of selecting a first country and a second country within the geographical region, wherein the selection is associated with an interest of a user to identify migratory patterns of individual persons within the geographical region (e.g. by thinking of/writing out a human’s expressed ideas that relate to a movement of people between two countries), 
mentally/with the aid of pen and paper ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content, at least some of the content discussing immigration patterns of persons between the first country and a country other than the second country, wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the individual persons and the geographical region (e.g. by thinking of/writing out governmental/public news or information, such as articles, from different reporting sources published during a specific time period regarding movement of people between multiple countries of which include one of the countries specified by the human’s expressed ideas), 
mentally/with the aid of pen and paper analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify, among information unrelated to the migratory patterns of the individual persons, information related to the migratory patterns of the individual persons in the content and a feature generation operation performed on the content to automatically identify features associated with the information to be used in correlating the migratory patterns of the individual persons to the geographical region in the content (e.g. by thinking of/writing out which governmental/public news or information, such as articles, including the mentioning or implications of the migration between the multiple countries, and mentally flagging the commonalities between such articles), 
mentally/with the aid of pen and paper in conjunction with analyzing the content, deducing common topics between the plurality of data sources with respect to the information to be used in correlating the migratory patterns of the individual persons and the geographical region notwithstanding whether the common topics are explicitly named in the plurality of data sources, linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics, and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the individual persons and the geographical region (e.g. by thinking of/writing out of the chosen governmental/public news or information, determining which parts of the articles each relate to movement of people between the countries, and indicating the determined information to the human),
mentally/with the aid of pen and paper…train and generate one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics, wherein the training and generating of the one or more forecast models includes determining a similarity score between the immigration patterns of the persons between the first country and the country other than the second country, and the migratory patterns of the individual persons between the first country and the second country (e.g. by thinking of/writing out an update to a mental equation with the identified movement of people subject, flagged information, and article information in the form a forecast model by determining how closely the article portions relate to the movement of people between the countries), 
mentally/with the aid of pen and paper forecasting one or more flows of the migratory patterns of the individual persons leaving a first domicile in the first country to establish the second domicile in a second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range, and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof (e.g. by thinking of/writing out a prediction from a mental equation of a rate of movement pertaining to immigration of people between the countries based on the identified subject matter ideas, flagged information, and article information),
mentally/with the aid of pen and paper receiving feedback data relating to the one or more forecast models; and…use the feedback data to improve a predictive performance of the one or more forecast models with respect to forecasting future one or more flows according to updated content in the text corpus from the plurality of data sources (e.g. by thinking of/writing out a human’s expressed idea relating to how precise the prediction was, and generating an update to a mental equation with the expressed idea in the form a forecast model to determine the movement of people between the countries based on future data to be received).
Thus, the claims recite a mental process (Step 2A, Prong 1). 
Claims 1, 8, and 15 include additional elements “processor”, “via a user interface of a computer incorporating the processor”, “executing machine learning logic to train and generate one or more forecast models”, “executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”, however the recitations of these elements are at a high level of generality, merely uses a computer as a tool to perform an abstract idea, and further amount to mere data storing and data outputting, which are forms on insignificant extra-solution activities. Further, the claimed “executing machine learning logic to train and generate one or more forecast models” and “executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models” are generally recited, thus generally link the use of the judicial exception to a particular technological environment or field of use. Hence, each of the additional limitations or in combination is no more than mere instructions to apply the exceptions using generic computer components (i.e., “processor”, “via a user interface of a computer incorporating the processor”, “executing machine learning logic to train and generate one or more forecast models”, “executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”), generally link the use of the judicial exception to a particular technological environment or field of use, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(f)). The additional elements in the claim do not amount to significantly more than an abstract idea. Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a “processor”, “via a user interface of a computer incorporating the processor”, “executing machine learning logic to train and generate one or more forecast models”, “executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models”, “computers”, and “non-transitory computer-readable storage medium”, to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, claims 1, 8, and 15 are not patent eligible.
Dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 are also ineligible for the same reasons given with respect to claims 1, 8, and 15.  The dependent claims describe additional mental processes:
mentally/with the aid of pen and paper mining the plurality of data sources that identify the deduced common topics related to the one or more target variables (claims 2, 9, and 16) (e.g. by thinking of/writing out governmental/public news or information, such as articles, from different reporting sources which include the mentioning or implications of a specific subject matter idea)
mentally/with the aid of pen and paper extracting the identified features from the plurality of data sources (claims 3, 10, and 16) (e.g. by thinking of/writing out which governmental/public news or information, such as articles, include the mentioning or implications of a specific subject matter idea and mentally flagging the idea in the articles)
mentally/with the aid of pen and paper wherein…the training of the one or more forecast models using the identified features, historical data, historical target flow variables, or a combination thereof relating to the one or more target variables (claims 4, 11, and 17) (e.g. by thinking of/writing out an update to a mental equation with the identified subject matter ideas, flagged information, and article information including recorded previous immigration information)
mentally/with the aid of pen and paper scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting (claims 5, 12, and 18) (e.g. by thinking of/writing out multiple mental equations that can be used for the prediction and comparing the equations according to a performance threshold)
mentally/with the aid of pen and paper the forecasting further includes: matching quantitative and qualitative characteristics relating to the one or more target variables using text analysis on the content of one or more data sources; and forecasting the one or more flows using the matching quantitative and qualitative characteristics (claims 7, 14, and 20) (e.g. by thinking of/writing out a prediction from a mental equation of a rate of movement pertaining to immigration of a number of people between countries based on the identified subject matter ideas, flagged information, and article information including source rating)
Again, the dependent claims continued to cover the performance of the limitation in the mind as inherited from the independent claims (Step 2A, Prong 1). The dependent claims 4, 11, and 17 restating “the machine learning logic”, wherein the recitations of these elements is again no more than a generic computer component to apply the exceptions and generally link the use of the judicial exception to a particular technological environment or field of use do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2; see MPEP 2106.05(h)). As discussed above with respect to the integration of the abstract idea into a practical application, any additional elements to perform the steps in the dependent claims amount to no more than mere instructions to apply the exception using generic computer components and generally link the use of the judicial exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (STEP 2B). As such, dependent claims 2-5, 7, 9-12, 14, 16-18, and 20 do not amount to significantly more than an abstract idea nor provide any inventive concept, therefore are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Maingi (“A Time Series Forecasting Approach to Prediction of Refugee Population in Kenya”, 2016), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir.
Regarding claims 1, 8, and 15, Kaisser teaches a method, by a processor, a system comprising one or more computers with executable instructions, and a computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, for intelligent flow prediction (paragraphs 0008 and 0099-0103 teach “[e]mbodiments of the invention can be a computer implemented method for crowd detection, a computer program product, which can be loaded into a computer system, and the computer system, which can execute the computer implemented method when running instructions of the computer program product”, where the system includes “at least one processor” and “storage”/”memory” devices storing instructions (code)), comprising:
receiving user input, via a user interface of a computer incorporating the processor, of a selection of a geographical region , wherein the selection is associated with an interest of a user to identify migratory patterns of individual persons within the geographical region (paragraphs 0033 and 0082-0088 teach “the computer system can receive a plurality of user generated data records (user input) from a social media data storage component through a corresponding interface (via a user interface of a computer incorporating the processor)” that describe crowd “formation” and “movement (wherein the selection is associated with an interest of a user to identify migratory patterns of individual persons)” from “location A” to “location B” (within the geographical region). Paragraphs 0012, 0041, 0068, and 0086 teach analyzing location data of the records for a “a certain geographic region (e.g., a city, a country, etc.) (selection of a geographical region)”, including “geographical makeup of a country, region, or continent as well as the social statistics and physical features, such as mountains, waterways, or roads”, and determining the path taken by the crowd between the locations);
ingesting content of a text corpus from a plurality of data sources into a repository according to the content having originated during a predefined contiguous time range previous to the ingesting of the content,  wherein the plurality of data sources include  public archives of various publications notwithstanding whether the content of the various publications is entirely related to the individual persons and the geographical region (paragraphs 0022-0023 and Fig. 1 teaches a computer (repository) receiving user data records (content) being posts from “social media data storage component(s)” (text corpus from a plurality of data sources), where the components include “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (wherein the a plurality of data sources include…public archives of various publications notwithstanding whether the content of the various publications is entirely related to the individual persons and the geographical region); and paragraphs 0051, 0080, and claim 6 teaching the data record posts (content) examined being generated “within a predefined time interval” and/or “in the past”, such as “during the last 6 hours” (having originated during a predefined contiguous time range previous to the ingesting of the content)); 
analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify, among information unrelated to the migratory patterns of the individual persons, information related to the migratory patterns of the individual persons in the content and a feature generation operation performed on the content to automatically identify features associated with the information to be used in correlating the migratory patterns of the individual persons to the geographical region in the content (paragraphs 0022-0023, 0061, 0068, 0070, 0083-0088, and Fig. 2 teach “analyz[ing]” the user generated data record posts (analyzing the content) from the computer’s storage (in the repository), wherein “[t]here may be huge amounts of data records which could be pre-filtered according to certain aspects of interest (among information unrelated to the migratory patterns of the individual persons)”, for “extracting location information” (according to an entity extraction operation performed on the content) including a mentioned “location A” and “location B” (to automatically identify information related to the migratory patterns of the individual persons in the content); and for further determining “features extracted from social media posts (user generated data records) (feature generation operation performed on the content to automatically identify features)”, where the posts also describe crowd “formation” and “movement (features associated with information to be used in correlating the migratory patterns of the individual persons)” from the mentioned “location A” to “location B” (to the geographical region in the content)); 
in conjunction with analyzing the content, deducing common topics between the plurality of data sources with respect to the information to be used in correlating the migratory patterns of the individual persons and the geographical region notwithstanding whether the common topics are explicitly named in the plurality of data sources (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach “analyz[ing]” the user generated data record posts (in conjunction with analyzing the content) from the total number of users social media posts of moving to locations, where the posts are from “social media data storage component(s)” (between the plurality of data sources with respect to the information to be used in correlating the migratory patterns of the individual persons and the geographical region) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (between the plurality of data sources with respect to the information to be used in correlating the migratory patterns of the individual persons and the geographical region)”, for identifying (in conjunction with analyzing the content, deducing) that multiple users are discussing subjects such as “marching…to City Hall” (common topics… notwithstanding whether the common topics are explicitly named in the plurality of data sources) or going to/from a concert (common topics… notwithstanding whether the common topics are explicitly named in the plurality of data sources), and determining the intended user/crowd movements (migratory patterns of the individual persons) from “location A” to “location B” (and the geographical region)), linking the common topics between the plurality of data sources while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach determining which user social media posts were identified as discussing subjects such as “marching…to City Hall” (common topics/while maintaining an index mapping of those portions of content of the plurality of data sources that contributed to the common topics) or going to/from a concert (common topics/while maintaining an index mapping of those portions of the plurality of data sources that contributed to the common topics) and determining the posts are gathered from (linking) “social media data storage component(s)” (between the plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (between the plurality of data sources)”), and providing a most relevant set of the common topics to a forecasting logic with respect to the user input of the individual persons and the geographical region (paragraphs 0022-0023, 0033, 0061, 0068, 0070-0071, 0075, 0083-0088 and Fig. 1 teach computing a “predictive model (forecast logic)” using training data including user social media posts including those that were identified as discussing subjects such as “marching…to City Hall” (providing a most relevant set of the common topics) or going to/from a concert (providing a most relevant set of the common topics) for predicting crowd movement (with respect to the user input of the individual persons) from “location A” to “location B” (and the geographical region)); 
executing machine learning logic to train and generate one or more forecast models using the identified features of one or more target variables and the most relevant set of the common topics (paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (train) a “predictive model (one or more forecast models)” by a “machine learning algorithm” (executing machine learning logic to train and generate) using training data including the “features extracted from social media posts (user generated data records) (using the identified features)” including user social media posts of those that were identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (and the most relevant set of the common topics) from multiple users (of one or more target variables)), 
forecasting one or more flows of the migratory patterns of the individual personspredicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range (paragraphs 0051, 0056, 0061, 0067-0068, 0070, 0080-0088, claim 6, and Fig. 6 teach a “predictive model” predicting (forecasting) crowd “formation” and “movement (one or more flows of the migratory patterns of individuals)” from (according to) “features extracted from social media posts” (identified features), the posts generated “within a predefined time interval” and/or “in the past” (from the predefined contiguous time range), including certain times (such as time 1 to time 2) or a general timeframe (for example “Tomorrow afternoon we are marching from Union Square to City Hall” and that this “can be resolved to the time period June 11, 14:00-18:00”) (determined relationships between the identified features) from the total number of users posts in a certain geographic regions and times including user social media posts of those that were identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (and the most relevant set of the common topics), where predicted crowd movement (migratory patterns of individuals) is from “location A” to “location B”), and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof (paragraphs 0030, 0083, and 0089 teach the output prediction of the machine learning system “corresponds to a…size (target flows include a quantitative value/an intensity score) of an expected crowd” or “numerical value (target flows include a quantitative value/an intensity score)”, where this prediction is crowd size and/or movement “about the total number of moving users (target flows include a quantitative value/an intensity score)” between locations);



While Kaisser teaches using a predictive model for predicting crowd formation and movement “in a certain geographic region (e.g., a city, a country, etc.)” including “geographical makeup of a country, region, or continent as well as the social statistics and physical features, such as mountains, waterways, or roads” for movement between locations, Kaisser does not explicitly teach selection of a geographical region inclusive of selecting a first country and a second country within the geographical region, at least some of the content discussing immigration patterns of persons between the first country and a country other than the second country, wherein the plurality of data sources include governmental…archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities, wherein the training and generating of the one or more forecast models includes determining a similarity score between the immigration patterns of the persons between the first country and the country other than the second country, and the migratory patterns of the individual persons between the first country and the second country,  forecasting one or more flows leaving a first domicile in the first country to establish a second domicile in the second country, different than the first country, and receiving feedback data relating to the one or more forecast models; and executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models with respect to forecasting future one or more flows according to updated content in the text corpus from the plurality of data sources.
Maingi teaches selection of a geographical region inclusive of selecting a first country and a second country within the geographical region (pages 17-18, pages 20-21, and Fig. 8 teach collecting data from countries “historical data of refugees and asylum seekers” of people traveling to Kenya (first country) from numerous other countries, including Burundi (second country) and Congo DR, in Africa (selection of a geographical region) by a “user”),
at least some of the content discussing immigration patterns of persons between the first country and a country other than the second country (pages 17-18, pages 20-21, and Fig. 8 teach collecting data (content) from countries “historical data of refugees and asylum seekers” of people traveling (discussing immigration patterns of persons) to Kenya (between the first country) from numerous other countries, including Burundi and Congo DR (country other than the second country), in Africa by a “user”), wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (pages 3, 17-20, and 37 teach using data from sources including the UNHCR portal for each government’s publicly reported immigration/refugee populations and movements (data sources include governmental…archives of various publications notwithstanding whether the content of the various publications is entirely related to the individual persons and the geographical region)),
wherein the training and generating of the one or more forecast models includes determining a similarity score between the immigration patterns of the persons between the first country and the country other than the second country, and the migratory patterns of the individual persons between the first country and the second country (pages 18-22 and Fig. 10 teach building (training and generating) machine learning “models” (forecast models) from determined “relationships or similarities between different nationalities” within data mining techniques including the number of refugees/asylum seekers compared (similarity score of immigration/migratory patterns) from each country into Kenya (between the first country and the second country/country other than the second country)),
forecasting one or more flows leaving a first domicile in the first country to establish a second domicile in the second country, different than the first country (pages 22, 26-32, 35-37, and Table 2 (on page 36) teach using the generated “models…to predict future refugee populations in Kenya” (to establish a second domicile in the second country, different than the first country) from specific countries in Africa (forecasting one or more flows leaving a first domicile in the first country)),
receiving feedback data relating to the one or more forecast models (pages 26-32 and page 33 section 3.3.4.4 teach determining the error (receiving feedback data) on predictions for each country for “tuning the model” (relating to the one or more forecast models)); and 
executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models with respect to forecasting future one or more flows according to updated content in the text corpus from the plurality of data sources (pages 22, 26-32, page 33 section 3.3.4.4, and pages 35-37 teach determining the error (use the feedback data) on predictions for each country’s gathered data (updated content) for “tuning the model” (improve a predictive performance of the one or more forecast models) and, from the lowest error run iteration on the data, creating the “final model for each nationality” accordingly (executing the machine learning logic to use the feedback data to improve a predictive performance of the one or more forecast models) to “be used to predict future refugee populations in Kenya” (with respect to forecasting future one or more flows according to updated content in the text corpus from the plurality of data sources)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Maingi’s teachings of training machine learning models for predicting refugee and asylum migration from other countries in Africa to Kenya into Kaisser’s teaching of predicting crowd formation and movement from social media posts in order to provide a “forecasting procedure” that is “more straight forward and also quite accurate against actual statistics”, and exposing “certain nationalities” that are normally overlooked (Maingi, page 2).
Further the above combination at least implies wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (see mappings above); however Qadir teaches wherein the plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities (pages 3-5, “Sources of big crisis data” section teaches using “big data sources…include…public/governmental data, and crowdsourced data” (plurality of data sources include governmental and public archives of various publications notwithstanding whether the content of the various publications is entirely related to the domain of interest and the selected target entities) including, as taught on pages 5-6, “Big crisis data analytics” section and pages 12-13, “Case study: migrant crisis”, paragraphs 3-5, data gathered over a “period of 4 months (September 2013 to January 2014)”. The data is further used by machine learning algorithms for tracking and predicting migrants between countries due to catastrophes or recorded migrant movement to provide aid more efficiently.), and 
forecasting one or more flows leaving a first domicile in the first country to establish a second domicile in the second country, different than the first country, predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content from the predefined contiguous time range (page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 7, paragraph 2, page 8, paragraph 2, page 10, “Unsupervised learning” section, and page 11 teach data gathered during 2010 for the “Haiti earthquake” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for “follow[ing] the massive population displacements…to not only point out the current locations of populations, but also predict their future trajectory” (forecasting one or more flows leaving a first domicile in the first country to establish a second domicile in the second country, different than the first country). The predictions are taught to indicate where the populations were going and help inform those countries governments stocking their hospitals (and the most relevant set of the common topics of the content).
Additionally, page 2, “Crisis life cycle” section, pages 5-6, “Big crisis data analytics” section, page 10, “Unsupervised learning” section, and pages 12-13, “Case study: migrant crisis” teach data gathered over a “period of 4 months (September 2013 to January 2014)” includes “information…about the public movement” is used (from the predefined contiguous time range) for “learning features for the data” to train machine learning algorithms for tracking and predicting (predicted according to determined relationships between the identified features and the most relevant set of the common topics of the content) migrants being “displaced” to other areas/countries (forecasting one or more flows leaving a first domicile in the first country to establish a second domicile in the second country, different than the first country) due to catastrophes or recorded migrant movement to provide aid (services) more efficiently (and the most relevant set of the common topics of the content).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify predicting crowd formation and movement from social media posts, as taught by Kaisser as modified by training machine learning models for predicting refugee and asylum migration from other countries in Africa to Kenya as taught by Maingi, to include tracking and predicting migration flow between countries based on machine learning and big data from “public/governmental data, and crowdsourced data” as taught by Qadir in order to improve the specificity of predicting and tracking the population movement for refugees between countries based on “public/governmental data, and crowdsourced data” (Qadir, page 2, “Crisis life cycle” section, page 3, “Sources of big crisis data” section, pages 5-6, “Big crisis data analytics” section, and pages 12-13, “Case study: migrant crisis”, paragraphs 3-5).

Regarding claims 2, 9, and 16, the combination of Kaisser, Maingi, and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach mining the plurality of data sources that identify the deduced common topics related to the one or more target variables (Kaisser, paragraphs 0022-0023, 0033, 0068, 0071, 0075, 0083-0088 and Fig. 1 teach processing/examining (mining) the total number of users (related to the one or more target variables) social media posts including user social media posts of those that are identified as discussing subjects such as “marching…to City Hall” or going to/from a concert (that identify the deduced common topics), where the posts are from “social media data storage component(s)” (plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (plurality of data sources)”, and state intended user/crowd movement from “location A” to “location B”).

Regarding claims 3, 10, and 16, the combination of Kaisser, Maingi, and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach extracting the identified features from the plurality of data sources (Kaisser, paragraphs 0022-0023, 0068, and Fig. 1 teach using “features extracted from social media posts (user generated data records)” (extracting the identified features), where the posts are from “social media data storage component(s)” (plurality of data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (plurality of data sources)”).

Regarding claims 4, 11, and 17, the combination of Kaisser, Maingi, and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach wherein the machine learning logic performs the training of the one or more forecast models using the identified features, historical data, historical target flow variables, or a combination thereof relating to the one or more target variables (Kaisser, paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (training) a “predictive model (one or more forecast models)” by a “machine learning algorithm (machine learning logic performs the training)” using training data including “features extracted from” the total number of users (identified features…relating to the one or more target variables) “social media posts”).

Regarding claims 7, 14, and 20, the combination of Kaisser, Maingi, and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach the forecasting further includes:
matching quantitative and qualitative characteristics relating to the one or more target variables using text analysis on the content of one or more data sources (Kaisser, paragraphs 0022-0025, 0068, 0084-0088 teach “analyz[ing]” “text portions” of social media posts (using text analysis on the content), where the posts are from “social media data storage component(s)” (data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (one or more data sources)”, for comparing (matching) locations (qualitative characteristics) and times (qualitative characteristics) from the total number of users social media posts (relating to the one or more target variables), and determining how many the users (relating to the one or more target variables) intend on attending the locations (quantitative characteristics)); and 
forecasting the one or more flows using the matching quantitative and qualitative characteristics (Kaisser, paragraphs 0023-0025, 0068, 0070-0072, and 0083-0088 teach predicting (forecasting) crowd “formation” and “movement (flows)” from (using) “data analyzed in the extracting 4200 and identifying steps (the matching quantitative and qualitative characteristics)” as mapped in the limitation above).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Maingi (“A Time Series Forecasting Approach to Prediction of Refugee Population in Kenya”, 2016), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir, and further in view of Dexter et al (US Pub 20170357893), hereinafter Dexter.
Regarding claims 5, 12, and 18, the combination of Kaisser, Maingi, and Qadir teach all the claim limitations of claims 1, 8, and 15. However the combination does not explicitly teach scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting.
Dexter teaches scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting (paragraph 0029 teaches “determin[ing] and associat[ing] a score for the plurality of AI algorithms (forecast models) and select an AI algorithm (forecast model) based on the score. In one example an AI algorithm with the highest (or lowest) score is selected (comparing to other forecast model scores)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify predicting crowd formation and movement from social media posts, as taught by Kaisser as modified by training machine learning models for predicting refugee and asylum migration from other countries in Africa to Kenya as taught by Maingi, as modified by tracking and predicting migration flow between countries based on machine learning and big data from “public/governmental data, and crowdsourced data” as taught by Qadir, to include scoring algorithms and selecting one based on the score as taught by Dexter in order to provide maximized versatility of computational accuracy, device resource management, and/or “timeliness” (Dexter, paragraphs 0014 and 0029).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123